Title: From George Washington to the Board of War, 3 May 1779
From: Washington, George
To: Board of War



Gentn
Head Quarters Middlebrook 3d May 1779

I had the honor of your favor of the 25th ultimo thro’ Col. Pickering.
The extract of a letter from Mr Measam D.C.G. and the several objects to which it refers, will naturally claim the earliest notice. In particular the linen and blankets are greatly wanted for the troops; and the necessity of encreasing our supply of both so evident as to stand in need of no arguments to induce the board to take such measures as the present occasion may require, to provide the one—and encrease to other. I am, with due respect Gentn your most obedient and very hble servt.
P.S. Since Baron Steuben’s arrival in camp I have confered with him on the subject of the Adjt General as assistant to the inspectorate General—And upon the whole, I would think it advisable that the two offices should be connected by such an appointment.
